Question Time (Council)
The next item is Question Time (B6-0457/08).
The following questions are addressed to the Council.
Subject: Policy on the supply of agricultural products
In view of the fact that fear of a food shortage has caused alarm at international level (thus prompting certain countries to restrict or impose special taxes on agricultural products intended for export), is the Council now considering the possibility that the common foreign and security policy should focus on the security of the supply of those products and encompass specific agreements with the main countries which supply them?
President-in-Office of the Council. - (FR) Madam President, Mr Medina Ortega, at its meeting of 19 and 20 June this year, the European Council acknowledged that the recent escalation in food prices is a source of anxiety both in the European Union, where the crisis mainly affects low-income households, and internationally with particular reference to the developing countries. The reasons behind this phenomenon are complex. The first is the growth in global demand, especially among the main emerging economies. The second is related to rising production and transport costs, caused in part by the rise in oil prices. The third is linked to the way the financial markets work, to the speculation on international markets and local food markets. Lastly, some major producing countries have had bad harvests because of poor climate conditions. The General Affairs and External Relations Council next month will consider these questions again, looking firstly at the need to improve food security in coordination with the United Nations, and secondly at the international financial institutions and the G8. The IMF and the World Bank have scheduled meetings and I am very pleased that Mr Ban Ki-moon, Secretary-General of the United Nations, has set up a high-level team to consider the food crisis. The European Union will play a full part in implementing the declaration made at the high-level FAO Conference held in Rome on 5 June this year. Obviously, we will also have to draw on the upcoming United Nations and World Bank meetings, in order to develop and deepen activities aimed at boosting food production in the affected developing countries.
As you can see, the main policies that are concerned in this food crisis and can help resolve it are agricultural policy, development policy and trade policy. The CFSP to which Mr Medina Ortega referred can make a contribution here, but only marginally, in the context of the political dialogue it is conducting with third countries aimed at encouraging them to formulate better agricultural policies; that would improve food security in the developing countries and strengthen regional integration in the most seriously affected areas.
(ES) Thank you very much for your reply. I see that the Council is indeed concerned about this matter.
I would like to point out that hunger has been a constant feature of European history, for example the famous potato famine in Ireland which led to the depopulation of the island; many other parts of Europe were also depopulated by famine, for example Ukraine.
We are living in a time when we have been given a reminder of what can happen; we are discussing a community of 500 million people who for the most part consume foods from abroad.
Does the Council not believe that the time has come to draft an overall policy for comprehensive food security and for that food security policy to be one of the general policies of the European Union so as to ensure that this type of mass famine does not recur in the future?
President-in-Office of the Council. - (FR) Mr Medina Ortega is quite right. I think that during our review of the common agricultural policy, at the meetings we will be holding on development policy and the exchanges of view and summits we will be organising with the developing countries, the Council will indeed focus closely on the question of food supplies and food security. They are two separate issues although they must indeed be looked at together. In any case, one of the French Presidency's ambitions, looking in particular towards the October European Council, is to raise these issues and to look at them together.
Rather than the bizarre notion, proffered in the question, of looking at food security under the common foreign and security policy, would it not be better to return to food security as an original prime objective of the CAP, as President Sarkozy promised in his notable speech at the Paris Agricultural Show in February? He set food security, and the EU contributing more to food production in the world, as his top objectives in revamping the CAP. What progress can the French Minister report towards the attainment of those objectives?
(DE) Madam President, Mr President-in-Office, we have here a paradigm shift from overproduction in Europe to fear for the security of our food supplies. Do you believe that the WTO negotiations that are now being conducted under French chairmanship have any chance of reaching a satisfactory conclusion by December?
Do you believe that the world market could be a golden opportunity for our agricultural sector? We have seen, of course, that prices have risen very sharply and that these prices naturally offer entirely new income opportunities for our own farmers in countries like France, Britain and, above all, the new Member States, and they would also create great income prospects elsewhere, especially in the LDCs, the poorest of the poor countries.
President-in-Office of the Council. - (FR) In reply to Mr Allister let me say that I do indeed believe that food security must be a prime objective of our review of the common agricultural policy. It is one of the objectives we want to highlight when we review the common agricultural policy. When we undertake that global review we must, therefore, try to look not only at quantitative CAP objectives but also consider more qualitative aspects, so as to ensure that all our fellow citizens, wherever they may live, have access to high-quality food products.
In regard to Mr Rübig's question, let me point out that today we are indeed benefiting from high world prices, which is an opportunity for European exports. Given global demand as a whole, we may also turn out to be importers in various areas or find out that we are not producing enough. During the multilateral trade negotiations Europe did what it had to do and, as you know, made a number of concessions in regard to reforms, in the framework of the CAP agreements. It turns out, to our regret, that other countries are responsible for the blockages. It is true that the Doha Round on development should pay more attention to the aspects of food security and balanced global food production than it is doing at present.
Subject: European Youth Pact
All areas of policy, in particular facilities for education and lifelong learning, employment and mobility, social integration, health and the possibility of independence and support for initiatives concerning entrepreneurship and voluntary work, concern young people in the European Union. Will the Council, therefore, say how it intends to implement the European Youth Pact (7619/05) and to invest in policies which have an impact on young people?
President-in-Office of the Council. - (FR) Mrs Panayotopoulos-Cassiotou, you rightly point out that a whole range of policy areas concern young people. Thank you for doing so. Youth policy is cross-sectoral by its nature. It is precisely the purpose of the European Youth Pact that the European Council adopted in 2005 to mainstream the dimension of youth into various policies, in line with the Lisbon Strategy.
Our objectives are simple, namely to improve the educational potential in Europe, training, youth mobility and the vocational integration and social inclusion of young people. We know that together we must make that pact even more effective and that we need concrete results. To help us achieve that, as from 2009 the Commission will be drafting a three-yearly report on youth. That report will provide an in-depth analysis of the situation of young people in Europe and thereby help us to highlight their concerns.
The EU certainly has major responsibilities here, but today, under the Treaties, Member State action is even more vital and we must ensure that within the EU we focus on best practice, whether at national, local or regional level. We must promote all forms of synergy between the actors involved, such as enterprises, schools, associations, employment bodies, youth workers, researchers, families and also the social partners. In that context, the Presidency of the Council is particularly concerned with promoting cross-border mobility for young people. This issue will come up at the Council of 20 and 21 November, which will consider the report on mobility by a high-level group of experts headed by Mrs Maria João Rodriguez. We want to see Erasmus, which has proved a great success, expanded. We know that cannot be done overnight, but we hope Erasmus will become more democratic, more broadly based.
We also want to promote Leonardo-type apprenticeship programmes at European level. Under the French Presidency we are looking to organise a major event focusing on developing the mobility of apprentices. Similarly, under the French Presidency we want to make the health of young people one of our youth policy priorities, to obtain a better idea of health issues specific to young people, whether relating to hygiene or to combating addiction - to tobacco, alcohol and, of course, drugs.
In 2009, the Council will play an active part in the general process of evaluating European cooperation in the field of youth. Given that this will be a long-term process, it is important to ensure continuity of action between the various presidencies, which is why we have worked with the presidencies to come, the Czech and Swedish Presidencies, to ensure the continuity of this policy that is so crucial to the next generation of Europeans.
(EL) Madam President, I thank the President-in-Office of the Council for his reply and wish the French Presidency all the best in attaining its goals.
Following the conclusion of the Pact there was certainly also an agreement by the Council on the quantitative attainment of targets: a 10% reduction in school absenteeism and a clearly defined quantitative reduction in youth unemployment over a specific period of time after graduation.
To what extent have these been attained at a time when statistics tell us that youth unemployment is still very high?
President-in-Office of the Council. - (FR) It is true that youth unemployment remains very high, although on average the situation within the Union has improved over recent years.
I think we must focus on three areas of action. First, we must ensure that we genuinely adapt training more closely to market requirements, especially to the needs of the employment market, and that training systems are more closely aligned to the competition strategy pursued under Lisbon.
The second is to establish a dialogue with the employers, with the social partners, to promote greater social responsibility on the part of enterprises and the social integration of young people. In that respect all enterprises based in Europe, especially the biggest ones, have a major responsibility.
Thirdly, I believe that in the field of education we must also aim to create networks of excellence and promote mobility between our countries, just as we must promote the mutual recognition of diplomas and qualifications, so as to make the European labour market more fluid.
(DE) Madam President, Minister, I would like to refer to a specific circumstance that I consider to be very important in the context of this issue. In all the EU-wide surveys that have been conducted, it keeps emerging that it is young people who have the greatest enthusiasm for this European Union. Young people are also the group who most often believe that they can benefit from the Union, in contrast to its fiercest opponents, who are mostly elderly, intransigent, disillusioned men.
It would interest me to learn whether, in the framework of this pact and perhaps in other frameworks too, you have projects that could further stimulate this interest, this favourable response to Europe, among young people.
President-in-Office of the Council. - (FR) Madam President, Mr Leichtfried, perhaps I can present my views in a rather less polarised manner. I do indeed believe that young people are enthusiastic about Europe and it is true we must draw on that, which is not to say that members of another generation, those who built Europe, are less enthusiastic. Unfortunately you have people for and people against at European level. Opinion polls also show - as we saw again recently - that the opponents may sometimes be more radical, and we must do more in-depth work in this regard.
On the planned pact to mobilise young people and make the concept of Europe more concrete, I believe very strongly that we must promote the cross-border mobility of our young people and that - thanks to these programmes, which will receive more funding, although I know this will take several years and is a long-term project - when we review the framework of our common policies we must look at programmes aimed at further improving the mobility of our young people and children, be they students, apprentices or young employees on work experience or vocational training schemes.
I believe that is how we will really make the concept of Europe more concrete, ensure that their enthusiasm bears fruit and produce the new generation of Europeans you and I both hope to see.
Subject: EU overseas territorial anomalies
Does the Presidency deem it anomalous to have a country in South America considered to be a part of the European Union when at the same time we are stalling entry negotiations with Croatia, Turkey and other European States, who clearly have a stronger geographical claim?
In the current post-Irish referendum climate, how does Council envisage processing applications such as these? Has this ever been discussed in Council?
President-in-Office of the Council. - (FR) Mr Evans, I am glad you are here because I am not quite sure what this question means. Perhaps I have not understood it properly and you will be able to clarify it.
There are, in South America, certain outermost regions that form an integral part of the European Union and are, by that token, eligible for specific policies. There is not, however, any South American state as such that is a member of the European Union - I am being very cautious here for perhaps I did not understand all the nuances of the question.
As for Turkey and Croatia, there has been notable progress since we opened negotiations with those countries. In the case of Turkey, for example, the screening process, which is the first formal step for each chapter, has been completed for 23 chapters; eight chapters have been opened to negotiation, and for one of them the process is provisionally closed. Our presidency believes it will be able to open two further chapters.
In the case of Croatia, the screening has concluded. Twenty-one chapters were opened, of which three are provisionally closed. There was an accession conference on 25 July this year and the first, rather sensitive chapter on the movement of goods was opened and Chapter 20, on enterprise and industrial policy, was closed. As you know, progress with the negotiations depends mainly on the results achieved by the candidate countries. The progress made in meeting the criteria for opening and closing chapters, as well as the requirements set out in the framework of the negotiations, including the revised accession partnerships, are crucial in this respect and we obviously refer to the Commission's judgment. Let me repeat, Mr Evans, that if my reply has been a bit off-centre, I would be very happy if you could tell me exactly what you meant by your question.
I will give a bit of clarification and put my question more broadly. The President-in-Office has answered some of the points that I raised and I thank him for that. He is right. My position is that I think it is an anomaly that we allow countries like French Guiana to be a full part of the European Union with all the benefits and advantages entailed - not just French territories, but Martinique and Guadeloupe come to mind.
And yet within Europe - and the President-in-Office has referred to the negotiation process that is taking place with Croatia and perhaps with Turkey - we put up resistance; there are countries in the European Union which are not happy about that.
But then there are other anomalies closer at hand - the Channel Islands, Jersey and Guernsey, which are not in the European Union, exempt from legislation. They are tax havens where rich people are allowed to avoid paying everything that everyone else does.
Is this position, or are these anomalies, discussed in Council? Can the President-in-Office defend the situation where French Guiana is part of the European Union, and does he think this will continue, not just in the short term but in the long term? Could he look into his crystal ball and give me a bit of insight into the way the European Union is going in a global sense?
President-in-Office of the Council. - (FR) Thank you, Mr Evans. Indeed, I feared I had understood the meaning of your question correctly and that I would not have to hear the clarification you have given. More seriously though, firstly, the outermost regions, all those that we call overseas, form part of the European Union, an important part, wherever those territories my be located and whether they have ties with France, Spain, Portugal, the United Kingdom or wherever.
You referred to existing overseas départements. Those départements have been French since the 17th century. Their inhabitants have been French citizens since 1848 - so that is nothing new - and all that has been taken into account from the outset, since the constituent Treaty establishing the original European Community and then the European Union.
Another point you emphasise - but here I think it is a question of extending Europe's influences overseas - concerns the type of policy to be pursued. I believe it is important for us to make efforts there, not because a territory is French but because, let me repeat, it is also a question of influence.
The other point you made, which is something that concerns the Council - and I here I will name no names - touches on a difficult subject, namely how to prevent offshore havens, whether overseas or on or near our continent. It is true that is a problem. Some work has been done at the Ecofin Council. A number of proposals were put forward and we are always trying to combat tax havens effectively, both at EU level and under international agreements to which the EU is a party.
(LT) I would like to ask a not particularly serious question: should we be considering changing our name to the European and South American Union? Moreover, following the possible accession of Turkey, should Asia be incorporated as well? On a more serious note, though, EU citizens nevertheless possess very little knowledge of these overseas territories. Would it be possible for the EU information campaign to provide more information on these issues so that these countries feel closer and more familiar, especially to young citizens of the EU? It would then enable them to have better understanding of these territories, and questions like this would not be asked.
My thanks to the Council. I may have missed it, but I did not hear the Minister's response to the second part of Mr Evans's question in relation to the post-Irish referendum climate at Council. First of all, could he indicate exactly what the post-Irish referendum climate at Council is, and whether it is impacting on the processing of the applications from Croatia, Turkey and the other European states which are named? In other words, what is the position now; post the Irish referendum, at the Council table in relation to these applications?
President-in-Office of the Council. - (FR) In reply, first, to Mr Paleckis, I believe he is quite right. It is true that efforts are being made to educate and inform European citizens more about these remote but European regions. I see that they appear on euro notes, which is at least some progress. We need to go further, however, in terms of information and communication. I would say to Mrs Doyle that the question she raised is a very wide-ranging one. We must therefore concentrate on the ongoing negotiations. As far as the Council is concerned, those negotiations are based on the proposals put forward by the Commission on the basis of the screening reports, which is the entirely usual basis.
We also made it clear that we were prepared to deepen relations with a number of other countries, in particular the Balkan countries, and that given the efforts that have been made, we would like to have closer relations not only with Croatia but also with Serbia and with other countries such as Bosnia and Montenegro.
Then there is the question of partnerships. There will be an important summit between the European Union and Ukraine on 9 September. In the current context of the conflict between Russia and Georgia we will also try to develop the partnership with Ukraine and, as you know, yesterday we noted the need to strengthen relations with Georgia. That is my update on ongoing relations.
Then there is the problem of the situation regarding the Lisbon Treaty. If we do not have the Lisbon Treaty, a number of Member States including mine - to take off my Union president's hat - have said that in effect the current treaty was a treaty of 27 and that in order to enlarge we did indeed need the Lisbon Treaty. I am telling you honestly, Mrs Doyle, that is the Council's position at present.
Subject: Border Adjustment Measures (BAMs) on less carbon-efficient imports
Could the Council please outline its views on Border Adjustment Measures (BAMs) on less carbon-efficient imports from third countries in the post-2012 trading period of the EU ETS?
President-in-Office of the Council. - (FR) The European Council considered your very important question at its meeting in March this year, when it pointed out that in a highly competitive global context there is a risk of carbon leakage in certain sectors, such as highly energy-intensive industries, which are particularly exposed to international competition. It is a real problem, which needs to be analysed and resolved in a new directive setting up a system of quota exchanges in the Community.
The best way to tackle the question of carbon leakage and ensure that the Community system of exchanging emission quotas remains effective is still by concluding an international agreement, Mrs Doyle. It is clear, however, that we must also be prepared to act if we do not get an international agreement and we are currently discussing the most appropriate measures to keep our industry competitive while also ensuring that the EU plays an exemplary part in combating greenhouse gases.
We believe it is important to do so in a way that will make sure that industries of all kinds have adequate visibility in relation to their investments, especially at a time when the economic climate has worsened and we are facing a slow-down of international growth, with all the signs suggesting that the situation will be the same next year.
In the proposal for a directive, the Commission undertakes, in the light of the outcome of the international negotiations, to submit an analytical report accompanied by appropriate proposals for tackling the problems that may arise from the risks of carbon leakage.
There are two possible options: to adjust the proportion of free quotas and/or to integrate importers of products manufactured by energy-intensive industrial sectors into the Community system, while making sure that system is compatible with the WTO rules. The Presidency of the Council hopes, of course, that the Council and this House will be able to clarify these matters, so as to ensure that Europe has an industrial base that is its own and is competitive and that we know as soon as possible what mechanisms will be applicable, before 2011.
I accept that border adjustment measures must be part of our toolkit, but on the shelf, used as a carrot and not as a stick in facing any international negotiations where, in good faith, we tried to arrive at an international agreement to combat climate change. Could the Minister please comment on Article 20 of the WTO which allows for such a contingency, that is, a ban where conservation of exhaustible 'natural resources' are threatened? Will carbon dioxide reduction goals come within that definition as clean air has heretofore? I would like the Minister to develop his thoughts on this.
President-in-Office of the Council. - (FR) Madam President, Mrs Doyle, I believe, firstly, that as you rightly say we must use the various possible measures as a carrot rather than a stick, to ensure that there is no exemption from the obligation to reduce greenhouse gas emissions. Secondly, we must find the right balance in relation to the demands of the industries, which are not always fair in that respect. In relation to Article 20 of the WTO, we believe this measure does indeed respond to the legitimate objective of conserving exhaustible natural resources. According to the experts' report we have received, it therefore complies with the rules of international trade law.
I should like to welcome the Minister to this part-session here in Brussels, rather than in Strasbourg, and say how much I look forward to seeing the French presidency at future part-sessions here in Brussels, rather than in Strasbourg.
As a follow-up to that, would he accept that one of the best ways to tackle global poverty is to encourage entrepreneurs in poor countries to start businesses and to create wealth through trade? Given his apparent interest in border adjustment measures - which are really import taxes - how does he respond to the criticism that border adjustment measures are anti-development measures and really a European imperialist protectionist measure to keep out exports from developing countries and to keep poor people in poverty?
President-in-Office of the Council. - (FR) Madam President, in my capacity as President I shall remain calm in the fact of these absolutely unjustified and uncalled-for attacks, because we are certainly not alone in doing business in poor countries!
On a more serious note, I believe the mechanisms we are considering - and here I am also replying to what Mrs Doyle said a moment ago - are not a stick to be used against the developing countries. Looking at it very objectively, however, in the context of finding a balance between competitiveness and combating greenhouse gases, we really must establish a good balance in relation to our major partners. One of those major partners is the United States, which, as far as I know, does not have the same commitments today as we do in this area. Another is Japan, which also has fewer commitments and is making fewer efforts. Then there is Russia, of which I keep being told that it does not have the same values and that we must also know how to speak to it in realistic terms and that it is an emerging big power. There is Brazil, there is India and of course there is China, which is a member of the World Trade Organization. So I really do not see why we should stop being realistic and should be naive. We must wage an exemplary war against global warming. Europe is leading in that field and must continue to do so and keep its advantage in international negotiations such as Copenhagen next year. In that context, however, it has no need whatsoever to feel ashamed of defending its interests against powers that are at least as rich as we are. As was pointed out by other speakers during earlier questions, we have our pockets of poverty in Europe too.
Subject: High-Level Forum on Aid Effectiveness in Accra (Ghana) in September
The High-Level forum on Aid Effectiveness in Accra, which is due to take place this September, presents a real opportunity for donors and partner governments to make further commitments that can be timetabled and monitored to make aid work better for the poor.
How can the Council and Member States commit more ambitiously to the targets of the Paris Declaration of 2005? Can the Council and Member States guarantee that not only will governments attempt to improve the efficiency of aid delivery through this declaration, but that the effectiveness of aid - in terms of how it brings about real improvements in the lives of the poor - will also be addressed? Can the Council give an updated response to Parliament's Resolution (P6_TA(2008)0237) on the follow-up to the Paris Declaration of 2005 on Aid Effectiveness? Now that we are at the halfway mark, how does the Council propose to make governments accountable for meeting their MDG commitments, given the fact that there has been a drop in EU aid figures from 0.41% of GNI in 2006 to 0.38% in 2007, a decrease of about 1.5 billion euros?
President-in-Office of the Council. - (FR) Mr Burke, your question concerns three aspects that are closely bound up with cooperation and development: aid effectiveness, the Millennium Development Goals and the volume of aid.
It is a very topical question, with the third High-Level Forum on Aid Effectiveness in Accra meeting as from today and with less than a month to go before the high-level meeting on the Millennium Development Goals, to be held in New York on 25 September. Another major event will be the Follow-up International Conference on Financing for Development, to be held in Doha from 29 November to 2 December, which will review the implementation of the Monterrey Consensus.
The Council is hard at work in relation to all those conferences and has adopted a number of conclusions since June this year. On aid effectiveness, the Council acknowledges that despite some progress much remains to be done. We need to identify the sectors or projects where the Union can make a difference and bring added value in relation to the other donors. No doubt we must also use the national systems and make the recipients of the aid more aware of their responsibilities. That is the objective we have set ourselves for the Accra conference and we hope to see an ambitious strategic declaration in the context of the Accra action plan, setting out strong, precise and measurable objectives with a timetable for their implementation, to make our partners more aware of the importance of improving aid effectiveness.
The second point concerns the Millennium Development Goals. All the partners, both donor countries and recipient countries, have a common responsibility to achieve these on a basis of sustainable development and must respect their commitments. The Council adopted the EU Agenda for Action on the MDGs in June this year and we have set out a number of intermediate goals with a view to achieving them.
Lastly, on the volume of aid, it is true that we are concerned at the fall in the collective volume of official development aid, which fell from EUR 47.7 billion in 2006 to EUR 46 billion in 2007. Yet despite that drop, Europe remains the biggest donor, especially in Africa, and we hope the drop will only be temporary. If the statistics provided by the individual Member States are correct, we should have a very large volume of development aid in 2008 and should be able to attain our Millennium Goals for 2010 and 2015. That is why the Council has asked the Member States to establish rolling indicative timetables to show how they aim to achieve their ODA targets.
Concerning cooperation within developing countries, I came across one case where the EU was giving EUR 1.2 million to a project in Ethiopia, and found that 17% VAT was being applied by the Ethiopian Government. I wonder, therefore, whether we have made any progress in dealing with developing countries that are receiving development aid.
I also wonder whether we have had any indications from Member States at this stage as to what provisions they are making in their 2009 budgets for aid contributions in 2009. Will there be a reduction owing to the economic downturn in many countries, and is the presidency being proactive with Member States to ensure that this is not the case?
President-in-Office of the Council. - (FR) I will have to come back to Mr Burke to give him fuller replies, because for the moment I do not have information on Member States' proposals concerning the 2009 budget. What I said was that we asked for indicative budgets. I suggest, therefore, that I come back to Mr Burke later and the Council services will provide him with precise information on the 2009 budget as soon as they obtain it - I have been told that we only have incomplete information at present. If Mr Burke allows me, I will proceed in the same way concerning Ethiopia, to check whether the rules on aid have been observed in relation to the application of VAT.
Subject: EU mission in Chad
Could the Council give an update on the deployment of the EUFOR mission to Chad? Have any unforeseen problems arisen and, if so, what have been the main lessons learnt from this experience?
President-in-Office of the Council. - (FR) Mr Higgins, the three multinational battalions that make up the EUFOR forces in eastern Chad and the Central African Republic are now fully operational. The force, which is made up of some 3 200 troops, can now conduct all the missions assigned to it by the Council. Let me remind you that Albania, Croatia and Russia, which will soon be deploying four helicopters in the field, also form part of that force. Ukraine has opened negotiations but has taken no further action to date.
As you know, your compatriot, General Patrick Nash, is the commander of the operation and the Presidency of the Council wants to pay special tribute to his professionalism.
Following the joint EU/UN evaluation mission conducted in Chad and the Central African Republic from 18 to 24 June, Javier Solana reported back and made recommendations on the UN's follow-up of the operation. The Council approved Mr Solana's report on 25 June this year and the Secretary-General of the United Nations will draw on it for his report, which will be debated by the Security Council in the near future.
I want to emphasise that ever since its deployment, EUFOR has acted in an impartial, independent and neutral manner. It has helped improve security in eastern Chad and the north-east of the Central African Republic, by deploying within the space of a few months, far from the European bases and in a very hostile environment, a force that is significant and dissuasive by its very presence, patrolling the entire area to help make it more secure, providing escorts for humanitarian organisations at their request, helping open supply routes, protecting sites on request or offering alternative solutions to help them carry out their tasks. Lastly, it has also helped ensure that the local police can be more active and broaden their usual field of action.
EUFOR acts within the terms of its mandate and its activities were observed during the rebel attacks on Goz Beida and Biltine in mid-June this year, when it evacuated, sheltered and safeguarded some 300 humanitarian personnel who had requested this and it also prevented the looting of the market in the Goz Beida area. The Irish troops that were securing a site for displaced people reacted very effectively to direct firing.
In July, during the confrontations between Dadjo and Mouro communities in Kerfi, EUFOR deployed a reinforced company to secure the area and evacuate around 30 humanitarian personnel.
I want to stress that EUFOR coordinates very closely with the UN task force MINURCAT, which operates in the Central African Republic and Chad, and, as I said, it also coordinates very closely with humanitarian organisations.
(GA) When the rainy season ends will war not ensue between government forces and rebel forces? Would the Council be able to tell us which of the other towns are ready to participate in the mission in terms of troops, equipment and as well as money?
President-in-Office of the Council. - (FR) EUFOR was not involved in the clashes between the government and the rebels, so it is scrupulously carrying out its mission in an entirely impartial manner and keeping entirely clear of the confrontations arising from the domestic problems between the government and the rebels. It is carrying out its mandate in a neutral manner, not interfering in the internal affairs of Chad and the Central African Republic and basically aiming to help improve security in eastern Chad and in the north-east of the Central African Republic. Each time it intervened in the confrontations and the incidents to which I have referred, it did so because humanitarian missions were at risk. It intervened in order to protect those missions.
I was in Chad in March of this year three weeks after the rebel offensive. I spent six days there meeting different groups, and one of the things that came across to me was the need to bring representatives of the rebel groups to the table. I am just wondering if any progress has been made on that, either by the UN or by the European Union in the sense that, at the moment, I understand that there are between 7 000 to 10 000 people under 18 years of age carrying arms. If any progress is to be made, then the rebel groups have to be brought to the table by someone. I am just wondering whether any progress has been made on that.
I just wanted to ask the Minister briefly about his views on the future of this mission. It is, I believe, supposed to end next March. Does he foresee the mission continuing under the UFOR flag for perhaps a further six months after that, or perhaps continuing under the UN flag? Does he envisage any possibility that the mission might end next March? As I said, I would just like his views on the future of the mission.
President-in-Office of the Council. - (FR) In reply to Mr Burke and Mrs Harkin, I believe we have every reason to be proud of that mission. Let me remind you that it is the largest-scale mission ever deployed.
In reply to Mrs Harkin, we are urging the need for a speedy transition to the United Nations to ensure that eventually MINURCAT can take over from the EUFOR mission. The EU special representative on the ground, Ambassador Torben Brylle, is in contact with the rebel groups. It would be a lie to say that all is well.
I believe that this mission is absolutely essential, that it really does all it can for displaced people, for people who are suffering. We are faced with a real humanitarian tragedy, but it is also true that the mission still lacks resources - as we keep pointing out and lamenting - and that the Council is very keen to strengthen those resources before the United Nations takes over. In any case it will be a long-term enterprise. In reply to Mrs Harkin, let me say that we would therefore prefer a transition to an extension.
Questions which have not been answered for lack of time will be answered in writing (see Annex).
That concludes Question Time.
(The sitting was suspended at 19.05 and resumed at 21.00.)